Citation Nr: 1443016	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-15 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

In March 2014, the Veteran filed a claim seeking entitlement to service connection for lung cancer, as well as a petition to reopen the previously denied claims of entitlement to service connection for bilateral knee disabilities, high blood pressure, hearing loss, a bladder disability, erectile dysfunction and an acquired psychiatric disorder.  He also filed a claim seeking entitlement to a total rating for compensation based upon individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disorder, currently diagnosed as a compression fracture of the mid-thoracic spine, degenerative disc disease, and dextroscoliosis, is related to service.



CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a low back disability as a result of an injury he sustained during basic training.  Specifically, the Veteran testified that he was carrying a log with five other service members when everyone else dropped the log.  As the only remaining person supporting the weight of the log, the Veteran reported that he twisted his spine and was subsequently hospitalized.  See hearing transcript, pages 4, 7.

In order to establish service connection there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran's VA treatment records note that he has been diagnosed with a compression fracture of the mid-thoracic spine, degenerative disc disease and dextroscoliosis.  See August 2013 and December 2013 VA treatment records.  A current disability has therefore been demonstrated.

With respect to an in-service disease or injury, the Veteran's service treatment records are unavailable and are presumed to have been destroyed in a fire at the National Personnel Records Center in July 1973.  Nevertheless, the Board notes that the Veteran, as a lay person, is competent to report that he injured his spine while on active duty.  Upon review of the record, there is no evidence that contradicts the Veteran's claims and the Board finds that his statements are competent and credible.

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed low back disability and his in-service injury.

While the Veteran has not been afforded a VA examination to determine the etiology of his low back disabilities, the Board notes that an August 2013 VA treatment record reports that he injured his spine in service and has continued to experience problems with his back since this in-service injury.

In addition, during the May 2014 hearing, M.M. testified that the Veteran returned from active duty with obvious back symptoms which have continued to the present day.  See the hearing transcript, pages 9-10.  The Veteran also provided competent and credible testimony that he has continued to experience back symptomatology since his in-service injury.  The testimony of the Veteran and M.M. was very detailed and established the history of the Veteran's symptoms since service.  Upon review, the record does not contain any evidence indicating that the Veteran's low back disabilities are not related to his active duty service. 

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder is related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


